--------------------------------------------------------------------------------

Exhibit 10.1



RESIGNATION AND CONSULTING AGREEMENT


This Transition and Resignation Agreement (the “Agreement”) is entered into as
of January 9, 2019 by and among STORE Capital Corporation, a Maryland
corporation (the “Guarantor”), STORE Capital Advisors, LLC, a Delaware limited
liability company (the “Company”), and Christopher K. Burbach (“Burbach”).


RECITALS


A.       Burbach is currently employed by the Company as Executive Vice
President – Underwriting pursuant to an Employment Agreement, dated November 2,
2017 (the “Employment Agreement”).


B.           Burbach wishes to voluntarily resign his employment with Company in
order to pursue other opportunities, effective February 28, 2019 (the
“Resignation Date”).


C.          The Company agrees with the foregoing and wishes to recognize
Burbach’s outstanding contributions to the Company during his service as
Executive Vice President – Underwriting and to provide for an amicable and
efficient transition of his duties.


NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:


1.           Resignation; Duties and Continuing Obligations.


1.1         Until the Resignation Date, Burbach agrees to continue to comply
with the terms of the Employment Agreement.


1.2         Effective upon the Resignation Date, Burbach hereby resigns from his
position as Executive Vice President – Underwriting of the Company and the
Guarantor and shall no longer be an officer or employee of the Company, the
Guarantor or any affiliates thereof.


1.3        Effective upon the Resignation Date, the Employment Agreement will
terminate other than the surviving provisions thereof. Burbach agrees to comply
with the surviving provisions of the Employment Agreement as stated in Section
15(n) of the Employment Agreement, including, but not limited to, Sections 10
(Noncompetition; Nonsolicitation and Confidentiality), 11 (Intellectual
Property), 12 (Disputes) and 14 (Cooperation in Future Matters). For clarity,
all post-employment periods referenced in the surviving provisions of the
Employment Agreement will be measured from the Resignation Date.


2.          Continued Receipt of Compensation Under Employment Agreement.
Provided Burbach remains employed with the Company through the Resignation Date,
Burbach will receive all compensation and benefits payable to Burbach through
the Resignation Date pursuant to the terms of, and as provided under, the
Employment Agreement (subject, in the case of benefits, to the terms of any
benefit plan documents and applicable law) and any agreements setting forth the
terms of any equity incentives granted to, and held by, Burbach pursuant to the
Guarantor’s 2015 Omnibus Equity Incentive Plan (the “Plan”).
 
1

--------------------------------------------------------------------------------

3.           Consulting Services.


3.1         Following the Resignation Date, Burbach will be engaged as a
consultant to the Company and the Guarantor to provide transition and support
services (“Consulting Services”) to the Company and the Guarantor as reasonably
requested by the Chief Executive Officer of the Company (the “Chief Executive
Officer”). In connection with the performance of his Consulting Services,
Burbach will receive a consulting fee of $12,500 per month for the period of
March 1, 2019 through the earlier of (a) December 31, 2019 or (b) such date as
the Chief Executive Officer determines, by written notice to Burbach, that the
Consulting Services are no longer necessary (“Consulting Period”). Burbach
agrees to act diligently and in good faith in performing the Consulting Services
as requested by the Chief Executive Officer.


3.2         During the Consulting Period, Burbach’s relationship with the
Company and the Guarantor will be that of an independent contractor, and nothing
in this Agreement is intended to, or shall be construed to, create a
partnership, agency, joint venture, employment or similar relationship. During
the Consulting Period, (a) Burbach will not be (i) entitled to any of the
benefits that the Company or Guarantor may make available to its employees,
including, but not limited to, group health or life insurance, profit‑sharing or
retirement benefits, or (ii) authorized to make any representation, contract or
commitment on behalf of the Company or the Guarantor unless specifically
requested or authorized in writing to do so by the Chief Executive Officer, and
(b) Burbach will be (i) solely responsible for, and will file, on a timely
basis, all tax returns and payments required to be filed with, or made to, any
federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement, and (ii) solely responsible
maintaining adequate records of expenses, if any, incurred in the course of
performing the Consulting Services. No part of Burbach’s consulting fees will be
subject to withholding by the Company for the payment of any social security,
federal, state or any other employee payroll taxes. The Company will regularly
report amounts paid to Burbach by filing Form 1099‑MISC with the Internal
Revenue Service as required by law.


4.           No Effect on Other Obligations. This Agreement does not eliminate
or change any obligations Burbach may have that are unrelated to the subject
matters of this Agreement.


5.          Modification/Waiver. No modification, amendment or waiver of any of
the provisions contained in this Agreement shall be binding upon any party
hereto unless made in writing and signed by such party or by a duly authorized
officer or agent of such party.


6.           Headings. Headings used in this Agreement, as designated by bold
typeface, are for convenience only and shall not be used to interpret or
construe this Agreement’s provisions.


7.           Applicable Law. The validity, interpretation and performance of
this Agreement shall be construed and interpreted according to the laws of the
United States of America and the State of Arizona.
 
2

--------------------------------------------------------------------------------

8.           Fees and Costs. The parties shall each bear their own costs, expert
fees, attorneys’ fees, and other fees incurred in connection with the execution
of this Agreement.


9.           Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
taken together shall constitute one and the same instrument. Delivery of a copy
of this Agreement bearing an original signature by facsimile transmission or
e-mail in PDF format will have the same effect as physical delivery of the
document bearing the original signature.


10.       Entire Agreement. Subject to the continued effectiveness of the
Employment Agreement through the Resignation Date, this Agreement, including the
surviving provisions of the Employment Agreement, is intended to be the entire
agreement between the parties and supersedes and cancels any and all other and
prior agreements, written or oral, between the parties regarding this subject
matter. No other agreements or understandings of any kind concerning the subject
matter of this Agreement, whether express or implied in law or fact, have been
made by the parties to this Agreement.


(Signatures on following page)
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.



 
Burbach
     
Dated: January 9, 2019
/s/ Christopher K. Burbach
 
Christopher K. Burbach
       
STORE Capital Corporation
     
Dated: January 9, 2019
By:/s/ Michael T. Bennett
 
Name:
Michael T. Bennett
 
Title:
Executive Vice President – General Counsel
       
STORE Capital Advisors, LLC
     
Dated: January 9, 2019
By:/s/ Michael T. Bennett
 
Name:
Michael T. Bennett
 
Title:
Executive Vice President – General Counsel





4

--------------------------------------------------------------------------------